Title: To George Washington from Major General Philip Schuyler, 30 November 1778
From: Schuyler, Philip
To: Washington, George


  
    Dear Sir
    Saratoga [N.Y.] November 30th 1778
  
Last night I was honored with Your Excellencys favor of the 20th Instant, which was transmitted me by Brigr General Hand.
Sensibly Affected by the Confidence you do me the honor to repose, Impelled by the most affectionate Attatchment, by principles of gratitude, and Influenced by the most unfeigned desire to be Instrumental In promoting your happiness I shall venture my thoughts on the Subject you propose with that freedom you desire and that Candor which the Importance of the Matter equally with a regard to my own Character renders necessary.
  In my letter of the 9th ult. I forbore Remarks on the rout Into Canada by the way of Ontario, not only because It had not been Suggested, but (altho I might not have mentioned It) because the reasons which I concieve Induced General Amherst to prefer that rout in 1760 do not now Exist. At that time, The french naval force on Ontario had been Destroyed by Colo: Bradstreet in 1758. the Reduction of Niagera had taken place in 1759. That fortress, Fort Stanwix and Oswego were Occupied by british troops; General Gage had been sent in 1759 (after the death of General Prideaux) to take the Command, with orders from General Amherst to proceed across lake Ontario, In order to make a diversion In his favor And In that of General Wolf, the former at that time attempting to proceed thro lake Champlain And the latter besieging Quebec. In Consequence Of the orders given to General Gage who proceeded no farther than Oswego large Magazines of provisions had been conveyed to Fort Stanwix, Oswego, and the Intermediate posts, and nearly a Sufficiency of Cannon and Stores for the Expedition in 1760 were at those places. Vessels 
    
    
    
    of force had been Constructed on Ontario. The Indians thro whose Country the rout from Fort Stanwix to Oswego lay were In the British Interest. So were those bordering on Ontario whilst those Inhabiting the banks of Lake Erie, the Environs of detroit and the Upper Lakes were Effectually prevented from giving molestation by the Garrison of Niagera Quebec was In possession of the british troops And every possibility of a reinforcement to the French cut of; their army without any supplies but what they could draw from that part of Canada which remained In their possession; such was the situation of Affairs when General Amherst entered Canada by the way of Ontario. The only Obstacle in his rout was Fort William Augustus situated on an Island In the St Lawrence, Just where the rapids begin, that reduced, he left no enemy in his rear to Annoy him In case of a retreat, or to prevent supplies from coming on, and he could move his whole army to batteauxs directly to Montreal, And as a diversion was made by a force on Lake Champlain under the command of Colo: Haviland, and General Murray with the Army from Quebec was advancing up the River, thereby preventing the Canadiens who Inhabit Its banks from Joining the French Army, and as the whole French force Including their Militia did not exceed in numbers the british and provincial troops, he was morally certain that he should not be under the necessity of making a retreat and as such A Capital Stock of provisions and other necessarys were Collected on his rout It became As easy to take the circuitous one by Oswego as the direct one thro lake Champlain, and a Consideration of these various favorable circumstances were what probably Induced him to <It>.
I shall now proceed to state the present situation of Affairs in that quarter; The Enemy Are In possession of Niagera, the Senecas, Cayugas, part of the Onondagos, and the Delawars and Mingos nearest to the former are all in their Interest These altho Incapable of preventing the March Of an Army, yet they would much retard It, and Oblige you to leave strong garrisons at the several posts on the Communication (which I shall hereafter enumerate) to cover and secure the Convoys of provisions that must follow and which must be very Considerable as no live Stock can with any degree of safety be drove beyond Fort Schuyler or at farthest and that not with out great danger and difficulty to Oswego. Another unfavorable Circumstance is the Enemy’s Shipping on Ontario For Altho an Army might cross by embracing the opportunity of a fair wind, yet that would be too precarious, and risking rather too much but If happily Effected, these vessels might Intercept the supplies which must of necessity follow the Army, or reduce you to a most disagreable Situation should you be Obliged to retreat.
  
  
  
  The Enemy are In possession of Dear Island what Obstruction that will give to the advance of the Army I am not Able to determine, not knowing Its Situation, extent, or the strength of the fortifications and Garrison, But they probably Intend It as a cover for their Shipping which would be of little use farther down the lake as they cannot move from La Galette to where I conjecture Dear Island to be without a Strong, and a fair gale, on Account of the Strength of the Currant above the rapids or falls even as far as near to Cadaraquie or Frontenac.
The Enemy are in possession of Quebec and Masters of the St Lawrence in all Its Extent And as the season will be considerably advanced before an Army can reach Canada by the way Of Ontario especially If vessels must be built at Oswego, they will have time to reinforce their troops from Halifax.
  The Enemy have such a naval force on Lake Champlain that assoon as they perceive that we do not mean to Enter Canada by that Lake they will Justly consider themselves in perfect Security with their Ships and their Whole force (except what may be necessary to Oppose the troops from Co’os) may be pointed to Oppose the Army from Ontario and should It meet with such a Check as to render a Retreat necessary there would be little hopes of Effecting one even with a Sacrifice of All the ordinance, Stores and baggage, as I cannot learn that there is a road to la Galette from Montreal or Its neighborhood, and the Currant is so exceedingly rapid as to render It exceedingly difficult for the best batteaumen to Ascend the river, and yet no other way can a retreat be Effected whilst they remain In possession of Champlain. Such my Dear Sir is the Situation of things In that quarter and such the difficulties that would Occur. But with an Army so Respectable as to put the necessity of a retreat out of Question every other difficulty is surmountable and the rout by Oswego the best, If not the only one, by which a Conquest of Canada Can be made, If a winter expedition Cannot be prosecuted and that we cannot gain a Superior naval force on Lake Champlain to make the Attempt by that Lake In Summer, And Your Excellencys plan for Conducting It promises fair to Crown It with success, the same alterations may be necessary as I concieve It would hardly be practicable to carry the Ship timber & plank from Albany to Schenectady and then up the Mohawk river to Fort Schuyler and thence to Oswego, and If It was, It would retard the movement of the Army as much as If going without It the army halted at Oswego whilst the vessels are Building, and the real design will be sufficiently Covered by the Movement of the troops from Co’os and by building the batteaux On this river which would Create a very Inconsiderable additional Expence as the land Carriage from Hudsons 
    
    
    
    river to that part of the Mohawk river (14 miles below Schenectady) from whence half loaded batteaux may go to that place is under three miles, And the road now much better than when they were carried across for General Amhersts Expedition—and for a farther blind It might be well to draw some long Oak logs to the Mill at Fort Ann and hint that they are Intended to be sawed Into plank for the purpose of building Vessels in Champlain. It is true that Great Exertion will be required to prepare the various necessarys but these must take place on all such Occassions, And If the Iron work Rigging and pitch is all Collected At Albany In the Course of the winter So little time will Elapse In building the vessels that the Enemy will not be Able to Increase their force on Ontario In time, as It is utterly Impossible to bring vessels other than batteaux from Montreal, for In addition to the rapidity of the Currant, there are falls which are Insuperable Obstacles, and the vessels In lake Champlain can never be brought out of It unless they are taken Asunder; what I have abovesaid said I concieve Contains an Answer to Your Excellencys first, fourth, and fifth Questions. I therefore proceed to the Second. “How far there is a moral Certainty of Extending the American Arms Into Canada In the Course of next Campaign.”
On a supposition that the penetration by Ontario & from Co’os will be Effected as far as Montreal from the former and the South bank of St Lawrence from the latter I think It morally certain, that the reduction of the Fort at Sorrel St Johns, Isle aunoix and the free navigation of Champlain will be the Consequences but that In securing these so much time will Elapse as to leave It only In your power to penetrate no farther down the St Lawrence than Trois Revier.
“How far short of the Entire Conquest And Annexation of Canada to the union would give permanent peace and Security to the frontiers of these States” is the third Querie.
The Conquest and possession of Montreal And Its Environs Involves that of Niagera and all the posts to the westward, and secures the free navigation of lake Champlain, permanent Peace and Security will Consequently derive from It to the frontiers of the Middle States, to this And Newhampshire; that part of the Massachusetts only which lays Opposite to Quebec will be exposed to the Incursions of the Enemy from thence: Less than this would be Inadequate to preserve the frontiers In Security, unless Such a line of Forts was kept as would Intail an Expence Ultimately much heavier than what would Arise from the Conquest of that part of Canada with an Army competent to the Business; “By the Sixth querie your Excellency wishes to know “what resources can be drawn from the State of New York towards the support of an Expedition of this kind? that is by the way of Ontario.”
  
  
  
  This State can furnish the Materials for building the Batteaux and vessels except Oak <illegible> and rigging; It can furnish Carriages for the Conveyance of the Stores of every kind, A Considerable number of Carpenters, Batteaumen And Axmen. Flour, but I doubt wether In quantities Sufficient to Support a large Army for a whole Campaign; with a variety of Articles that do not now Occur.
“At what places would It be necessary to Establish posts between Albany and Oswego for the Support of the Communication and Security of Convoys”? “And how many men will be requisite at Each post for the Above purpose And at Oswego”?
 
  
    
      At the German flatts, there is a post Called Fort Dayton,   this might be Occupied by
      50
      Men
    
    
      Another post to be Occupied by a like number should be Established   At or near Oriska
      50
       
    
    
      Fort Schuyler will require
      150
       
    
    
      A Post Occupied by a like number will be necessary at the East End   of the Oneida lake
      150
       
    
    
      A Like post at the west End of the Oneida Lake at the Onondaga river
      150
       
    
    
      A Like post at three rivers
      150
      men
    
    
      Another at the Oswego falls
      150
       
    
    
      At Oswego
      200
       
    
    
       
      1050
      Men
    
    
  
  
  
  Besides these a Small post of 50 Men Should be Established at Sachendaga and one of 150 Men At or About Fort George to prevent Incursions On the Mohawks river and the upper part of this by parties from Lake Champlain.
To the 9th Question “Is there any practicable rout from Johnson Hall &c.” There is a river which I think is Called La famine and which heads If my memory serves me between fourty and fifty miles from Fort Schuyler, this river I had Explored in the Spring of 1758 at the request of Colo. Bradstreet who then meditated the Enterprize which he Afterwards Carried Into Execution against Fort Frontenac; The Country from Fort Schuyler to this river, If I recollect right, is rough and Swampy, thickly Covered with woods, the river Interrupted with falls and Shallows, and I think emptying Itself nearly Opposite to Frontenac or Cadaraquie. I recollect perfectly that It was Concluded Impracticable to move an Army that way. I have Still at Albany the Information I took from the persons employed And shall transmit a Copy assoon as I return To that place.
Your Excellency’s tenth question is “Whether Niagera can be approached with an Army and the necessary Apparatus by a rout which will avoid Lake Ontario.”
  
  
  
  The Country between Fort Schuyler and Niagera is very broken as far as Onondaga or Cayuga, thence less so but Extreamly low and wet And the whole covered with thick woods, thro which there is only a horse path. I am Inclined to believe that It would be exceedingly difficult If not Impossible to move an army with such An apparatus as would be necessary And requisite to reduce a Fortification So well Constructed as Niagera, what Advantages might accrue towards the movement of such an Army by descending wood Creek in batteaux Crossing the Oneida Lake and from the three rivers ascending the Cayuga Creek or river I am not Sufficiently Informed to give an Opinion on; But whether Niagera Can be Approached In the wished for Manner that is with cannon: by the way of Presquille, that Country has been travelled thro In 1764 by Capt. Montresor and Lieut. Pauli of the royal Americans their Journal has been In my possession, If It is still so, I cannot here determine on my return to Albany I shall make Search and If I find It send It together with An Account of the Inhabitants in detroit and the Strength of the Indians In that quarter as It Stood in 1764—which I am sure I have not <lost>. What has been Observed In the preceeding paragraph Includes an Answer to the 10th & 11th Queries; I proceed to the Last “The Advantages and disadvantages of maintaining That Post (Niagera) after possessing It, Canada Remaining In the hands of the Enemy.”
The Advantages of Maintaining Niagera would be; that the Senecas Cayaugas and such other of the Six nations and their dependants who are now so hostile would never venture to Molest our frontiers and their trade would benefit the States: That the Garrisons of Detroit, and Every other west of Niagera must fall Into our hands, and the Indians reduced to the necessity of asking peace on our own terms, Consequently the western frontiers of this State, of New Jersey, Pensylvania, Virginia, and I believe North Carolina rendered perfectly and permanently Secure, and an Extensive Country opened for Improvement; The Valuable furr trade of the upper lakes In the hands of the Inhabitants of the states, and probably the aid of many of the Indians Inhabiting the Country Abovementioned in the reduction of Canada, should the reduction of Niagera preceed that Event; I cannot foresee any disadvantages, the Expence of Maintaining respectable Garrisons At Niagera And Oswego Excepted; and such a Naval force On Ontario as to secure the free navigation thereof.
  Your Excellencys Intention to send a body of troops by the way of Allegany, La Beauf and Prisquille I very heartily approve, the Consequences will be extensively beneficial (even If they are Obliged to move without Cannon,) If the Expedition by the way of Ontario is prosecuted for It will prevent the Savages from harrasing the Army 
    
    
    
    And Enable you to leave smaller garrisons at the several posts on the Communication between Albany and Oswego.
Permitt me to Observe that should you on Your arrival at Oswego receive such Intelligence as would render It Imprudent to prosecute the Expedition Into Canada, yet the reduction of Niagera is an Object, in my humble opinion well worthy the Expence of the preparations for the Enterprize Into Canada.
Having stated matters as they at present appear to me, I shall continue to reflect on the Subject that If I have omitted any thing or misrepresented others, I may hereafter advise your Excellency thereof. I wish only to add at present, that altho I think every Obstacle that would present Itself on the rout Into Canada by Ontario might without great difficulties be surmounted. Yet that the Easiest, and safest way would be to go by Champlain. If we could secure a naval superiority On Lake Champlain, by out building them In Spring, or by Securing the passage In winter; The last from what Your Excellency Observes cannot be done, and I agree that my proposals for building or rather preparing to build the Vessels at Fort Edward would be liable to the disadvantages you mention; but suppose the Vessels were to be as far compleated as possible at Albany so as to be taken asunder in the month of February and Conveyed to Fort Ann In Sleds; might not this be done without the danger of Announcing our design to the Enemy until It should be too late for them to apply a remedy? would not the Expence of Conveying these vessels be considerably less upon the whole, than the Extra Expence of Conveying An Army by the circuitous rout of Oswego? Sure I am that If the navigation of Champlain Can be Secured, that Success would be more Certain and A Check not so fatal as by the way of Ontario; And Measures might be taken to Induce the Enemy to a belief that an Expedition to Niagera was the Object of our preparations. besides an Army by the way of Cha[m]plain might reach Canada before any Considerable reinforcments could be sent to the Enemy.
Dodges Account of the Enemys Armed vessels on Ontario confirms more than one which I have had from the Oneidas and prisoners who have returned.
I shall do my best endeavours and without delay to be Informed of the Enemys strength At Niagera and Oswegatchie, and hope soon to do myself the pleasure of sending farther Accounts from Canada as I have since my return Imployed two men on that Service, whose Return I expect about Christmas, two more will set off in a few days.
  Should I go to Philadelphia In the Course of the Winter I shall most certainly pay you my respects; But may I not I hope If Your Head 
    
    
    
    Quarters remain In this State to have the honor of Your Company at Albany for as many days as you can spare. If so I wish to be advised of It, that I may not experience the Mortification of being Absent at the time. I am Dear Sir with Every Affectionate wish, and with the Sincerest respect and Esteem Your Excellencys most Obedient Humble Servant

  Ph: Schuyler

